Citation Nr: 0908046	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to June 
1952.  He died in October 2002.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2006, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.  During the hearing, the 
undersigned granted a motion to advance the case on the 
Board's docket due to the appellant's financial hardship.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2002; the immediate cause of 
his death was coronary artery disease (CAD).

2.  It is not shown that the Veteran's death resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical treatment, or was an event not reasonably 
foreseeable.



CONCLUSION OF LAW

DIC under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1)(including 
as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An August 2007 letter informed the appellant of the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim 
and the evidence that she should submit if she did not desire 
VA to obtain evidence on her behalf, and notified her of 
evidence and information necessary to substantiate her claim.  
Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudication in this matter, 
she has had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  
The claim was readjudicated after all essential notice was 
given.  See December 2008 supplemental statement of the case 
(SSOC).  She is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

While the appellant did not receive timely notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), this decision denies DIC; and the effective date 
of an award is not a matter for consideration.  Hence, the 
appellant is not prejudiced by the timing of such notice.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured and also associated with the claims 
file.  In January 2005 the RO secured a medical advisory 
opinion from a physician who reviewed the Veteran's claims 
file.  The appellant provided testimony at two hearings.  
VA's duty to assist is met.

II.  DIC

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, DIC shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

To substantiate a claim for DIC under 38 U.S.C.A. § 1151 
filed on or after October 1, 1997, as here, it must be shown 
that the VA treatment in question resulted in additional 
disability or death and [emphasis added] that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability or death 
was an event which was not reasonably foreseeable.  See 
VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that he had additional disability/died does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability or death, it must be shown that VA 
hospital care, medical or surgical treatment or examination 
caused a veteran's additional disability and that VA failed 
to exercise the degree of care expected of a reasonable 
health care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from these requirements that are immaterial under 
the circumstances of the case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have seen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health-care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health-care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A November 1998 VA outpatient treatment record notes the 
Veteran's history of severe gouty arthritis that made him 
wheelchair bound.  VA hospitalization reports dated in 
September 1999 note that the Veteran was admitted with 
gastrointestinal complaints.  His history of gout was noted.  
Currently, the Veteran was stable on his current doses of 
Colchicine and probenecid.  

VA treatment records note that the Veteran was admitted to 
the VA hospital in July 2002 with complaints of a long 
history of nausea, vomiting, diarrhea and a 20-pound weight 
loss over the past two months.  It was noted that his weight 
was 146.5 pounds in April 2002 and 135.8 pounds in June 2002.  
This was within his ideal body weight but at the lower end of 
it.  The Veteran was taking Colchicine for his gout, which 
had to be decreased because of the diarrhea.  An extensive 
workup for diarrhea was inconclusive, but there was a working 
diagnosis of irritable bowel syndrome.  Then the Veteran 
developed foot pain which he indicated prevented him from 
moving from his bed to a chair.  He was evaluated by 
Rheumatology and Podiatry.

In August 2002, the Veteran was transferred to the VA Nursing 
Home Care Unit for long term care.  The Veteran's weight on 
August 5, 2002, was 132 pounds.  His uric acid was in normal 
range.  Foot pain was improved on a tapering dose of 
Prednisone.  Rheumatology consult that same day noted a 
diagnosis of chronic tophaeous gout with a recent episode of 
swelling over the lateral left fifth metatarsalphlangeal 
joint.  The Veteran's symptoms were noted to be better on 
20 mg Prednisone per day.  The VA physician recommended 
reducing the dose by 5 mg decrements until on none.  An 
August 7, 2002 treatment record notes that the Veteran was to 
finish Prednisone on August 9, 2002.

The Veteran was seen for a gouty flare on August 15, 2002.  
He was started on Colchicine. An August 20, 2002 Nutrition 
Progress Note indicated that the Veteran's weight was 134.4 
pounds.  The Veteran reported that his appetite was "pretty 
good"; the goal was to prevent additional weight loss.  An 
August 30, 2002 Podiatry Consult report notes that the 
Veteran was seen with complaints of painful heels.  The 
examiner recommended nail debridement, gel inserts, multi-
podas boots, ice massage and stretching.  

The Veteran's weight on September 16, 2002, was 131.2 pounds.  
Oxycodone was noted to resolve the Veteran's pain initially, 
but wore off quickly.  Podiatry was considering steroid 
injection versus Medrol pack.  A Medrol pack was started on 
September 18, 2002.  Pain did not improve, and Rheumatology 
recommended changing to Prednisone on September 20, 2002.  
The pain did not resolve until high dose steroids were 
initiated.  After several days, the steroids were tapered 
down to 20 mg.  Gout was controlled at that point and further 
tapering down of Prednisone was planned.  

The Veteran died in October 2002.  He was found unresponsive 
and never regained consciousness despite cardiopulmonary 
resuscitation.  His death certificate identifies the cause of 
death as CAD.  An autopsy performed by VA reported that the 
Veteran's weight was 100 kilograms (220 pounds).  The autopsy 
also indicated the final anatomical diagnoses:

I.  Probable pneumonia right upper and lower lobes.

II. Cardiovascular disease, ather[o]sclerotic and 
hypertensive  
A. Atherosclerosis, severe, of left anterior descending 
coronary artery.  
B. Myocardial infarction, old, of apex of interventricular 
septum.  
C. Atherosclerosis, severe, of aorta, descending to 
bifurcation.  
1. Aneurysm, saccular, 4 cm diameter, of descending 
thoracic aorta immediately distal to left subclavian 
artery.  
2. Aneurysm, fusiform, of right iliac artery.  	
3. Arterioarteriolonephrosclerosis, severe bilateral.  
D. History of (2) cerebral insults.  
E. Status post right carotid artery endarterectomy.  
F. Recurrent diarrhea presumed secondary to ischemic colitis.

III. Adrenocortical atrophy, bilateral.

IV. Osteoporosis.

V. Arthritis.  
A. Rheumatoid arthritis.  
B. Osteoarthritis.  
C. Gout with olecranon bursitis.  
D. Status post left total knee replacement.

VI. Status post:  
A. Cholecystectomy.  
B. Appendectomy.  
C. Amputation right third and fifth toes.

At the time of his death, the Veteran's service connected 
disabilities included PTSD (rated 100 percent since May 13, 
1996) and cold injury residuals of the right and left feet, 
rated 10 percent each.  Bruxism as a symptom of PTSD had also 
been found service connected (for dental treatment purposes).    

In a January 2005 medical opinion, a VA physician (after 
reviewing the Veteran' claims file) stated:

1. . . . [I]t is at least as likely as 
not that the weight gain veteran 
experienced in the last month of life 
contributed to causing death.  

2. It is at least as likely as not that 
the weight gain was due to the steroids 
he was taking for his gout.

3. Medical literature was reviewed and it 
is less likely than not that the gout 
condition was due to or the result of 
cold injuries he incurred during combat 
service in Korea.
4. It is at least as likely as not that 
weight gain was the result of nutrition 
provided during hospitalization and 
medical treatment ([P]rednisone).

5. It is less likely than not that the 
weight gain was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on VA's part in 
furnishing hospital care.  Hospital care 
and treatment was [sic] furnished with 
the veteran's consent.  Weight gain is an 
event that may occur in patient's taking 
[P]rednisone in the dose provided to [the 
Veteran].

The appellant contends that the VA medical treatment received 
by the Veteran for his gout was instrumental in his death.  
Specifically, the Veteran's nonservice-connected gout was 
treated with Prednisone, which the appellant maintains caused 
him to gain over 80 pounds in seven weeks and contributed to 
his death.  

As a threshold matter the appellant must show that VA 
treatment caused, or contributed to cause the Veteran's death 
or the disability or additional disability that was a primary 
or contributory cause of his death.  That requirement is met.  
The only competent (medical) evidence that addresses this 
matter is a January 2005 opinion, wherein a VA physician 
stated that the weight gain that the Veteran experienced in 
the last month of his life contributed to causing his death, 
and that such weight gain was due (at least in part) to the 
steroids that the Veteran was taking for his gout.  The 
opinion was based on review of the complete record.  

To substantiate the claim for DIC under 38 U.S.C.A. § 1151, 
the evidence must also show that some element of fault on the 
part of VA was the proximate cause of the Veteran's death, or 
that his death was due to an event not reasonably 
foreseeable.  There is no indication in the competent 
(medical) evidence of record that VA fault (carelessness, 
negligence, lack of proper skill, error in judgment, et. al.) 
was in any way a factor in causing the Veteran's death.  The 
January 2005 VA medical opinion, while conceding that VA's 
treatment of the Veteran with Prednisone, contributed to his 
weight gain, which contributed to cause his death found it 
less likely than not that the prednisone treatment related 
weight gain was the result of carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on VA's part.  The opinion was based on review of the 
complete record.  The appellant has presented no evidence to 
the contrary.  The standard of medical care provided is 
essentially a medical question, and, because she is a 
layperson, the appellant's own opinion that there may have 
been some fault on the part of VA is not competent evidence 
in the matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to whether the Veteran's death resulted from an event not 
reasonably foreseeable, it is noteworthy initially that there 
is no evidence in the record that the VA treatment alleged to 
have contributed to cause the Veteran's death was without his 
informed consent.  The January 2005 consulting VA physician 
noted that hospital care and treatment were furnished with 
the Veteran's consent.  It was also noted that weight gain is 
an event that may occur in a patient taking Prednisone in the 
dose provided to the Veteran.  The appellant has provided no 
medical evidence to the contrary.  Furthermore, there is no 
evidence of the alleged VA fault in this matter, i.e., that 
the Veteran was over-medicated.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's death following VA treatment for 
gout was the result of fault on the part of VA, or was the 
result of an unforeseen event.  The criteria for establishing 
entitlement to the benefit sought are not met, and the claim 
must be denied. 





ORDER

Entitlement to DIC under 38 U.S.C.§ 1151 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


